Motion by appellant for leave to appeal to the Court of Appeals denied. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.
18 In the Matter of the Arbitration between Morton Karten, Incorporated, Appellant, and Snow Suit et al., Respondents.— Motion by appellant for a stay of arbitration proceeding, pending appeal, granted: (1) on condition that appellant perfect the appeal and be ready to argue or submit it at the October Term, beginning October 2, 1961; appeal ordered on the calendar for said term; and (2) on the further condition that, within 10' days after entry of the order hereon, appellant shall file an undertaking for $25,000, with corporate surety, to pay the amount of any judgment (plus costs), which may be recovered against it as a result of the arbitration proceeding. The record and appellant’s brief must be served and filed on or before September 1, 1961. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.